Case: 19-11283      Document: 00515845925         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           May 3, 2021
                                  No. 19-11283
                                                                         Lyle W. Cayce
                               Conference Calendar
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Gutierrez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-519-4


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jose Gutierrez has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Gutierrez has filed a response. The record is not sufficiently developed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11283        Document: 00515845925       Page: 2   Date Filed: 05/03/2021




                                   No. 19-11283


   allow us to make a fair evaluation of Gutierrez’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Gutierrez’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Gutierrez’s
   request for the appointment of new appellate counsel is DENIED as
   untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2